              Case 1:17-cr-00106-CCB Document 543 Filed 01/13/20 Page 1 of 1

                             PURPURA & PURPURA
                                    A TTO R N EYS AT LA W
                                   THE BONAPARTE BUILDING
                                     8 E. MULBERRY STREET
                                  BALTIMORE, MARYLAND 21202
William B. Purpura*                    PHONE: 410-727-8550                           Of Counsel
wpurpura@purpuralaw.com                 FAX: 410-576-9351
* Admitted in MD, CA &                                                               Marta K. Kahn*
  US District Ct., DC                                                                mkkahn@yahoo.com
                                                                                     *Admitted in MD & VA
Christopher J. Purpura
cpurpura@purpuralaw.com




                                                  January 13, 2020

     The Honorable Catherine C. Blake
     United States District Court Judge
     District of Maryland
     101 West Lombard Street
     Baltimore, Maryland 21201

            RE:     U.S. v. Daniel Hersl, CCB-17-00106
                    Request for Relief from Protective Order

     Dear Judge Blake:

            I am writing the Court requesting relief from the Protective Order. Mr. Hersl’s trial and
     appeal have now been unsuccessfully concluded. He has requested on several occasions his
     complete files which I have stored in my office. His request includes all discovery provided by
     government counsel. He has requested these materials so that he may be able to prove his
     “innocence” and to prepare for filing a motion for Post-Conviction relief pursuant to 28 § 2255.

             I have contacted government counsel Mr. Wise and he objects to disclosure of police
     reports and other protected discovery.




                                                  Respectfully submitted,



                                                  William B. Purpura
